Exhibit 10.5
 
STOCK PURCHASE WARRANT AGREEMENT


MAMMATECH CORPORATION
“Dynamic Energy Alliance Corporation”
AND
CHARLES R. CRONIN, JR.




Right to Purchase 3,000,000 Shares of Common Stock of Mammatech Corporation.


Neither this Warrant nor the Warrant Shares as defined herein have been
registered under the Securities Act of 1933, as amended or any applicable state
securities laws. Neither this Warrant nor the Warrant Shares may be sold or
transferred in the absence of such registration or any exemption from such
registration. Any sale or transfer of this Warrant or the Warrant Shares must
comply with the restrictions on transfer set forth herein.




THIS STOCK PURCHASE WARRANT AGREEEMENT is entered into this 9th day of July
2011, by and between MAMMATECH CORPORATION (in the process of changing its name
to “Dynamic Energy Alliance Corporation”), a Florida Corporation (the “Company”)
and CHARLES R. CRONIN, JR., an individual (“CRONIN” and each of their successors
and assigns, hereinafter collectively referred to as the “Holder”).


1. Stock Purchase Warrant. Company hereby grants to Holder a warrant (this
“Warrant”) to purchase the Warrant Shares at the Purchase Price. Capitalized
terms not otherwise defined have the definitions set forth in Appendix A.


2.  
Exercise and Expiration of Warrant.



(a) Holder shall be entitled to exercise a certain number of the total number of
Warrant Shares granted in this Warrant under the following terms and conditions:


(i)  
A total of one million (1,000,000) Warrant Shares granted in this Warrant after
the first six month anniversary of the date hereof at a Purchase Price of $0.10
per share;



(ii)  
A total of one million (1,000,000) Warrant Shares granted in this Warrant after
the first year anniversary of the date hereof at a Purchase Price of $0.10 per
share; and



(iii)  
Remaining one million (1,000,000) Warrant Shares granted in this Warrant after
the second year anniversary of the date hereof at a Purchase Price of $0.10 per
share;



“Exercise Period” shall mean the period of time between the date hereof and the
date of expiration in accordance with the terms hereof. This Warrant, including
any and all unexercised Warrant Shares, shall expire on the four-year
anniversary of the date hereof (“Warrant Expiration”).


(iv) This Warrant may be exercised during the Exercise Period by the Holder, in
whole or in part, by delivering a Notice Of Warrant Exercise, in the form as
attached hereto as Appendex D, to the Company with payment of the Purchase Price
in U.S. dollars. In lieu of such cash payment, the Holder may also exercise the
Warrant by delivery to the Company of a written notice of an election to effect
a cashless exercise for Warrant Shares in whole or in part pursuant to this
Section 2(b) (“Cashless Exercise”). To effect a Cashless Exercise, the Holder
will surrender this Warrant for that number of shares of Common Stock determined
by multiplying the number of Warrant Shares to which it would otherwise be
entitled by a fraction, the numerator of which shall be the difference between
(i) the then current Market Price of a share of the Common Stock on the date of
exercise and (ii) the Purchase Price, and the denominator of which shall be the
then current Market Price per share of Common Stock. In the event that this
Warrant is not exercised in full immediately prior to the end of the Exercise
Period and at such time the then current Market Price of a share of the Common
Stock is greater than the Purchase Price, this Warrant shall be deemed
automatically exercised as to the remaining Warrant Shares at such time by
Cashless Exercise without the delivery of any written notice from the Holder.
 
 
1

--------------------------------------------------------------------------------

 
 
(v) Upon exercise of this Warrant, the Company will issue to the Holder a
certificate or certificates for the number of full Warrant Shares to which the
Holder shall be entitled upon such exercise plus the value of any fractional
share to which the Holder would otherwise be entitled.  In the case of such
exercise in part only, a new warrant or warrants representing the remaining
Warrant Shares shall be delivered to Holder, and the former Warrant shall
thereupon be deemed canceled and of no further force or effect.


(vi) Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant
shall have been surrendered pursuant to Section 2(b).


3.  
Representations.



(a)  
By the Holder. The Holder represents and warrants to the Company as follows:



(i)  
It is an “accredited investor” within the meaning of Rule 501 of the Securities
Act. This Warrant is acquired for the Holder’s own account for investment
purposes and not with a view to any offering or distribution within the meaning
of the Securities Act and any applicable state securities laws. The Holder has
no present intention of selling or otherwise disposing of the Warrant or the
Warrant Shares in violation of such laws; and



(ii)  
The Holder has sufficient knowledge and expertise in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Company. The Holder acknowledges that it has received all the information
it considers necessary or appropriate for deciding whether to make this
investment. The Holder understands that this investment involves a high degree
of risk and could result in a substantial or complete loss of its investment.
The Holder is capable of bearing the economic risks of such investment.



(iii)  
This Warrant has been authorized by all necessary corporate action of the Holder
and constitutes a valid and legally binding obligation of the Holder,
enforceable in accordance with its terms.



The Holder acknowledges that the Company has indicated that the Warrant and the
Warrant Shares have not been registered under the Securities Act by reason of
their issuance in a transaction exempt from the registration requirements
thereof, and that the Warrant Shares will bear a legend stating that such
securities have not been registered under the Securities Act and may not be sold
or transferred in the absence of such registration or an exemption from such
registration.
 
 
2

--------------------------------------------------------------------------------

 


(b)  
By the Company. The Company represents and warrants that:



(i)  
It (A) is a corporation duly organized, validly existing and in good standing
under the laws of the state of its organization, (B) has all requisite power and
authority to conduct its business as now conducted and as presently contemplated
and to consummate the transactions contemplated hereby and (C) is duly qualified
to do business and is in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary.



(ii)  
It has outstanding as of the date hereof but before giving effect to this
Warrant, that number of shares of Common Stock, calculated on a fully diluted
basis, giving effect to the conversion of all options, warrants, rights and
other securities convertible into, or exchangeable for, Common Stock as shall be
provided to Holder by the Company in writing as promptly as practicable
following the date hereof.



(iii)  
The execution, delivery and performance by the Company of this Warrant (A) has
been duly authorized by all necessary corporate action, (B) does not and will
not contravene the Company’s charter or bylaws or any other organizational
document and (C) does not and will not contravene any applicable law or any
contractual restriction binding on or otherwise affecting the Company or any of
its properties or result in a default under any agreement or instrument to which
the Company is a party or by which the Company or its properties may be subject.



(iv)  
This Warrant has been duly executed and delivered by the Company, and is a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, moratorium and other laws affecting the rights of
creditors generally and general principles of equity.



(v)  
Assuming the accuracy of the representations made by the Holder in Section 2(a)
hereof, no authorization, consent, approval, license, exemption or other action
by, and no registration, qualification, designation, declaration or filing with,
any governmental authority is or will be necessary in connection with the
execution and delivery by the Company of this Warrant, the issuance by the
Company of the Warrant Shares, the consummation of the transactions contemplated
hereby, the performance of or compliance with the terms and conditions hereof,
or to ensure the legality, validity, and enforceability hereof.



(vi)  
The Company has reserved solely for issuance and delivery upon the exercise of
this Warrant, such number of shares of Common Stock to provide for the exercise
in full of this Warrant.



(vii)  
Neither the Company, nor any of its Affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would require registration, or the filing of a prospectus qualifying the
distribution, of this Warrant being issued hereby under the Securities Act or
cause the issuance of this Warrant to be integrated with any prior offering of
securities of the Company for purposes of the Securities Act.



 
3

--------------------------------------------------------------------------------

 
 
4.  
Certain Agreements of the Company. The Company agrees as follows:



(a) Shares to be Fully Paid. All Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be validly issued, fully paid, and
non-assessable and free from all taxes, liens, claims and encumbrances.


(b) Authorization and Reservation of Shares. During the Exercise Period, the
Company shall have duly authorized a sufficient number of shares of Common
Stock, free from preemptive rights and from any other restrictions imposed by
the Company without the consent of the Holder, to provide for the exercise in
full of this Warrant. The Company shall at all times during the Exercise Period
reserve and keep available out of such authorized but unissued shares of Common
Stock such number of shares to provide for the exercise in full of this Warrant.


(c) Listing. In connection with the Holder’s exercise of Registration Rights
hereunder, the Company shall use its best efforts to promptly secure the listing
of the shares of Common Stock issuable upon exercise of this Warrant upon each
national securities exchange or automated quotation system, if any, upon which
shares of Common Stock are then listed or become listed (subject to official
notice of issuance upon exercise of this Warrant) and shall maintain such
listing for so long as any other shares of Common Stock shall be so listed.


(d) Certain Actions Prohibited. The Company will not, by amendment of its
charter or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the Holder of this
Warrant in order to protect the exercise privilege of the Holder of this Warrant
against dilution or other impairment, consistent with the tenor and purpose of
this Warrant.
 
(e) Successors and Assigns. Except as expressly provided otherwise herein, this
Warrant will be binding upon any entity succeeding to the Company by merger,
consolidation, or acquisition of all or substantially all of the Company’s
assets.
 
(f) Blue Sky Laws. The Company shall, on or before the date of issuance of any
Warrant Shares, take such actions as the Company shall reasonably determine are
necessary to qualify the Warrant Shares for, or obtain exemption for the Warrant
Shares for, sale to the Holder of this Warrant upon the exercise hereof under
applicable securities or “blue sky” laws of the states of the United States;
provided, however, that the Company shall not be required to qualify as a
foreign corporation.


(g) Rule 144 Reports. For so long as the Company is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act the Company agrees to
use its best efforts to take all actions reasonably necessary to enable the
Holder to sell the Warrant Shares without registration under the Securities Act
within the limitations of the exemptions provided by Rule 144 under the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC, including filing on a timely
basis all reports required to be filed by the Exchange Act. Upon the request of
the Holder, the Company shall deliver to the Holder a written statement as to
whether it has complied with such requirements.
 
 
4

--------------------------------------------------------------------------------

 


5. Anti-dilution Adjustments. The Purchase Price and the number of Warrant
Shares may be adjusted from time to time as set forth in Appendix B.


6. Registration Rights. The Warrant shall have the Registration Rights set forth
in Appendix C. Notwithstanding anything to the contrary contained herein
(including in Appendix C), the Holder agrees not to exercise any of the
registration rights set forth in Appendix C at any time that it is able to sell
all of its Warrant Shares pursuant to Rule 144 of the Securities Act in any
three (3) month period.


7. Mergers; Transfer of Assets. If there shall occur any capital reorganization
or reclassification of the Company’s Common Stock (other than a subdivision or
combination as provided for in paragraph (b) of Appendix B), or any
consolidation or merger of the Company with or into another corporation, or a
transfer of all or substantially all of the assets of the Company, then, as part
of any such reorganization, reclassification, consolidation, merger or sale, as
the case may be, lawful provision shall be made so that the Holder of this
Warrant shall have the right thereafter to receive upon the exercise hereof the
kind and amount of shares of stock or other securities or property which such
Holder would have been entitled to receive if, immediately prior to any such
reorganization, reclassification, consolidation, merger or sale, as the case may
be, such Holder had held the number of shares of Common Stock which were then
purchasable upon the exercise of this Warrant. In any such case, appropriate
adjustment (as reasonably determined in good faith by the Board) shall be made
in the application of the provisions set forth herein with respect to the rights
and interests thereafter of the Holder of this Warrant, such that the provisions
set forth herein shall thereafter be applicable, as nearly as is reasonably
practicable, in relation to any shares of stock or other securities or property
thereafter deliverable upon the exercise of this Warrant.


8. Transfer, Exchange, and Replacement


(a)  
Transferability.



(i) The Holder covenants not to transfer this Warrant or the Warrant Shares
except in compliance with exemption from registration under the Securities Act
of 1933 and similar exemptions under applicable State Blue Sky Laws. In the
event of such transfer in whole or in part, to be effective, Holder must first
deliver an Executed Notice of Assignment Of Warrant to the Company.


(ii) Any assignee, by acceptance of this Warrant, acknowledges that it takes
such warrant subject to the terms and conditions hereof. Until due presentment
by Holder of a fully Executed Notice of Assignment of Warrant for registration
of transfer on the books of the Company, the Company may treat the registered
Holder hereof as the owner hereof for all purposes, and the Company shall not be
affected by any notice to the contrary.


(b) Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company, at its expense, will execute and deliver, in lieu thereof,
a new Warrant of like tenor.


(c) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer or replacement as provided in this Section 8, this
Warrant shall be promptly canceled by the Company. The Company shall pay all
taxes (other than securities transfer taxes) and all other customary expenses
(other than legal expenses, if any, incurred by the Holder or transferee) and
charges payable in connection with the preparation, execution, and delivery of
warrants pursuant to this Section 8.
 
 
5

--------------------------------------------------------------------------------

 


(d) Warrant Register. The Company shall maintain, at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the Holder hereof), a register for this Warrant, in which the Company
shall record the name and address of the person in whose name this Warrant has
been issued, as well as the name and address of each transferee and each prior
owner of this Warrant.


9. Notices. Any notices required or permitted to be given under the terms of
this Warrant shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier or by confirmed telecopy, and
shall be effective five days after being placed in the mail, if mailed, or upon
receipt or refusal of receipt, if delivered personally or by courier, or by
confirmed telecopy, in each case addressed to a party. The addresses for such
communications shall be:


If to the
Company:                                                                If to
Purchaser:


DYNAMIC ENERGY ALLIANCE CORP.                          CHARLES R. CRONIN, JR
Memphis Clark Tower
5100 Poplar Avenue, Suite 2700                                         1912 Maya
Pradera Lane
Memphis, Tennessee
38137                                                Moorepark, CA 93021
Attn: James Michael Whitfield                                           Attn:
Charles R. Cronin, Jr.
Facsimile: (901) 328-2761                                                     
Facsimile: _____________
 
If to any other Holder, at such address as such Holder shall have provided in
writing to the Company, or at such other address as any Holder furnishes by
notice given in accordance with this Section 9.


10. Governing Law; Jurisdiction and Venue. This Warrant shall be governed by the
laws of the State of Florida, without regard to conflicts or choice of law rules
or principles. Each of the Company and the Holder submits to the jurisdiction
and venue of the federal and state courts of Florida to resolve all issues that
may arise out of or relate to this Warrant. The parties waive any right to a
jury trial.


11. Miscellaneous.


(a) Amendments. This Warrant and any provision hereof may only be amended by an
instrument in writing signed by the Company and the Holder hereof.


(b) U.S. Dollars. All references in this Warrant to “dollars” or “$” shall mean
the U.S. dollar.


(c) Fractional Shares. The Company shall not be required upon the exercise of
this Warrant to issue any fractional shares, but shall make an adjustment
therefor in cash on the basis of the fair market value per share of Common
Stock, as determined in good faith by the Board.


(d) Descriptive Headings. The descriptive headings of the several sections of
this Warrant are inserted for purposes of reference only, and shall not affect
the meaning or construction of any of the provisions hereof.


(e) Business Day. For purposes of this Warrant, the term “business day” means
any day, other than a Saturday or Sunday or a day on which banking institutions
in New York, New York or the city and state provided in Section 8 hereof for
notices to the Company, are authorized or obligated by law, regulation or
executive order to close.
 
 
6

--------------------------------------------------------------------------------

 


(f) Counterparts. This agreement may be executed in counterparts, and any such
executed counterpart shall be, and shall be deemed to be, an original
instrument.


(g) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, it shall be deemed replaced with a valid and enforceable
provision, which comes as close as possible to the economic purpose of the
invalid, void or unenforceable provision, and the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.


(h) Successors and Assigns. This Agreement shall be binding on, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns.


(i) Survival. The representations, warranties and covenants made by the parties
hereto shall survive the execution and delivery of this Agreement.


(j) No Stockholder Rights. Prior to the exercise of this Warrant, the Holder
shall not be entitled to any rights of a stockholder with respect to the Warrant
Shares, including without limitation the right to vote the Warrant Shares,
receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.
 
IN WITNESS WHEREOF, the undersigned have executed this Warrant as of the date
first written above.

 
COMPANY


MAMMATECH CORPORATION
(in the process of changing its name to “Dynamic Energy Alliance Corporation”)




/s/ James Michael Whitfield
By:           _____________________________
James Michael Whitfield
Chief Executive Officer and Director
 
HOLDER




/s/ Charles R. Cronin, Jr.
By:           _____________________________
Charles R. Cronin, Jr.
Individually
 
 
7

--------------------------------------------------------------------------------

 
 
Appendix A — Definitions


“Affiliate” shall mean any entity directly or indirectly controlled by,
controlling or under common control with another entity.


“Board” shall mean the Board of Directors of the Company.
 
 “Cashless Exercise” shall have the meaning specified in Section 2(b) of the
Warrant.
 
 “Company” shall have the meaning specified in the initial paragraph of the
Warrant.
 
 “Common Stock” shall mean the common shares of the Company.
 
 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Exercise Period” shall have the meaning specified in Section 2(a) of the
Warrant.


“Holder” shall have the meaning specified in the initial paragraph of the
Warrant.


“Market Price” shall mean the following: (i) the average of the closing sale
prices for the shares of Common Stock as reported on a US recognized trading
(stock) exchange for the Common Stock for the five (5) consecutive trading days
immediately preceding such date, or if no sale price is so reported for such
period, the last bid price for such period, or (ii) if the foregoing does not
apply, the last sale price of such security in the over-the-counter market on
the pink sheets or bulletin board for such security on the last trading day
immediately preceding such date, or if no sale price is so reported for such
security, the average of the last bid and ask price for such security on the
last trading day immediately preceding such date, or (iii) if market value
cannot be calculated as of such date on any of the foregoing bases, the Market
Price shall be the fair market value as reasonably determined by an investment
banking firm selected by the Company and reasonably acceptable to the Holder,
with the costs of the appraisal to be borne by the Company.


“Person” or “person” shall mean all natural persons, corporations, business
trusts, associations, companies, partnerships, joint ventures, governments,
agencies, political subdivisions and other entities.
 
“Piggyback Registration Right” shall mean a right of the Holder under Appendix C
(a).


 “Purchase Price” shall mean the price per share of Common Stock for Warrant
Shares exercised by the Holder pursuant to Section 2(a)(i), 2(a)(ii) and
2(a)(iii), as may be adjusted from time to time pursuant to Appendix B.
 
“Registrable Securities” shall mean the Warrant Shares issued or issuable with
respect to the Warrant.
 
“Registration Expenses” shall mean all expenses incident to the Company’s
performance of or compliance with the registration provisions of Appendix C
herein, including without limitation (i) all fees and expenses of compliance
with federal securities and state securities laws; (ii) all U.S. Securities and
Exchange Commission and state securities laws filing fees; (iii) all printing
expenses; (iv) all fees and disbursements of counsel for the Company; and
(v) all fees and disbursements of accountants of the Company, but excluding
(i) underwriter’s discounts, selling commissions and stock transfer taxes
relating to securities sold by the Selling Holder; (ii) filings made with the
Holder and counsel fees in connection therewith; and (iii) fees and
disbursements of counsel for the Selling Holder.
 
 
8

--------------------------------------------------------------------------------

 
 
“Registration Rights” shall mean the Piggyback, Demand and S-1 registration
rights set forth in Appendix C.
 
“S-1 Registration Right” shall mean a right of the Holder under Appendix C(c).


“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Selling Holder” shall have the meaning specified in Appendix C(d)(ii) of the
Warrant.


“Warrant” shall have the meaning specified in the initial paragraph of the
Warrant.


“Warrant Expiration” shall be on the forth year anniversary of the date of this
Warrant hereof.


“Warrant Shares” shall mean shares of Common Stock, as may be adjusted from time
to time pursuant to Appendix B.
 
 
9

--------------------------------------------------------------------------------

 
 
Appendix B — Anti-dilution Provisions


(a)  [Reserved]


(b) Recapitalizations. If outstanding shares of the Company’s Common Stock shall
be subdivided into a greater number of shares or a dividend in Common Stock
shall be paid in respect of Common Stock, the Purchase Price in effect
immediately prior to such subdivision or at the record date of such dividend
shall simultaneously with the effectiveness of such subdivision or immediately
after the record date of such dividend be proportionately reduced. If
outstanding shares of Common Stock shall be combined into a smaller number of
shares, the Purchase Price in effect immediately prior to such combination
shall, simultaneously with the effectiveness of such combination, be
proportionately increased. See also paragraph (c) of this Appendix B
(“Adjustment in Number of Warrant Shares”).


(c) Adjustment in Number of Warrant Shares. When any adjustment is required to
be made in the Purchase Price, the number of Warrant Shares purchasable upon the
exercise of this Warrant shall be changed to the number determined by dividing
(i) an amount equal to the number of shares issuable upon the exercise of this
Warrant immediately prior to such adjustment, multiplied by the Purchase Price
in effect immediately prior to such adjustment, by (ii) the Purchase Price in
effect immediately after such adjustment.


(d) Certificate of Adjustment. When any adjustment is required to be made
pursuant to this Appendix B, the Company shall promptly mail to the Holder a
certificate setting forth the Purchase Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment. Such certificate
shall also set forth the kind and amount of stock or other securities or
property into which this Warrant shall be exercisable following such adjustment.


(e) Other Notices. In case at any time:


 
(i)
the Company shall declare any dividend upon the Common Stock payable in shares
of stock of any class or make any other distribution (other than dividends or
distributions payable in cash out of retained earnings consistent with the
Company’s past practices with respect to declaring dividends and making
distributions) to the holders of the Common Stock;



 
(ii)
the Company shall offer for subscription pro rata to the holders of the Common
Stock any additional shares of stock of any class or other rights;



 
(iii)
there shall be any capital reorganization of the Company, or reclassification of
the Common Stock, or consolidation or merger of the Company with or into, or
sale of all or substantially all of its assets to, another corporation or
entity; or



(iv)  
there shall be a voluntary or involuntary dissolution, liquidation or winding-up
of the Company;

 
then, in each such case, the Company shall give to the Holder (a) notice of the
date on which the books of the Company shall close or a record shall be taken
for determining the holders of Common Stock entitled to receive any such
dividend, distribution, or subscription rights or for determining the holders of
Common Stock entitled to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up and (b) in the case of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding-up, notice of
the date (or, if not then known, a reasonable estimate thereof by the Company)
when the same shall take place. Such notice shall also specify the date on which
the holders of Common Stock shall be entitled to receive such dividend,
distribution, or subscription rights or to exchange their Common Stock for stock
or other securities or property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation, or
winding-up, as the case may be. Such notice shall be given at least thirty
(30) days prior to the record date or the date on which the Company’s books are
closed in respect thereto. Failure to give any such notice or any defect therein
shall not affect the validity of the proceedings referred to in clauses (i),
(ii), (iii) and (iv) above.


(f) Certain Events. If, at any time during the Exercise Period, any event occurs
of the type contemplated by the adjustment provisions of this Appendix B but not
expressly provided for by such provisions, the Company will give notice of such
event, and the Board will make an appropriate adjustment in the Purchase Price
and the number of shares of Common Stock acquirable upon exercise of this
Warrant so that the rights of the Holder shall be neither enhanced nor
diminished by such event.
 
 
10

--------------------------------------------------------------------------------

 


Appendix C — Registration Rights


(a)  
Piggyback Registration.



 
(i)
Participation. If the Company elects to file a registration statement under the
Securities Act covering the offer and sale of any Common Stock (or equity
securities converted into Common Stock) in connection with any public offering
(other than a registration statement on Form S-8 or Form S-4, or their
successors, or any other form for a similar limited purpose, or any registration
statement covering only securities proposed to be issued in exchange for
securities or assets of another corporation), the Company shall give written
notice thereof to the Holder at least twenty business days before filing. The
Holder shall have a Piggyback Registration Right to participate in such offering
on a pro rata basis with the Company and any other Holders upon the giving of
notice to the Company within ten business days of receipt by it of notice from
the Company. If the Holder notifies the Company of its intent to exercise such
Piggyback Registration Right, subject to (a)(ii) below, the Company shall
include in such registration statement such number of shares of Registrable
Securities as requested by the Holder. Such Registrable Securities shall be
included in the underwriting for the public offering on the same terms and
conditions as the securities otherwise being sold in such offering.



 
(ii)
Underwriters’ Cutback. If, in the opinion of the managing underwriter of such
offering the inclusion of all of the shares of Registrable Securities and other
Common Stock requested to be registered would be inappropriate, then the number
of shares of Registrable Securities and other Common Stock to be included in the
offering shall be reduced, with the participation in such offering to be in the
following order of priority: (1) first, securities to be issued by the Company
shall be included, and (2) second, any other Common Stock required to be
included pursuant to any demand registration right granted to such other holder
of Common Stock shall be included, and (3) third Registrable Securities and any
other Common Stock requested to be included, on a pro rata basis (based upon the
number of registrable securities owned by the Holder and the holders of Common
Stock requesting participation in the offering), shall be included.

 
 

 
(iii) Registrant Controls. The Company may decline to file a Registration
Statement after giving notice to any Holder, or withdraw a Registration
Statement after filing and after such notice, but prior to the effectiveness
thereof, provided that such registrant shall promptly notify each Holder of
Registrable Securities in writing of any such action and provided further that
such registrant shall bear all reasonable expenses incurred by such Holder of
Registrable Securities or otherwise in connection with such withdrawn
Registration Statement.



 
(iv)
Underwriting Agreement. In connection with any registration under this Section
(a) involving an underwriting, the Company shall not be required to include any
Registrable Shares in such registration unless the Holder accepts the terms of
the underwriting as determined by the underwriters selected by the Company
(provided that such terms must be consistent with this Agreement and provided,
further, that any inability of the Holder to agree with the underwriters shall
not restrict the ability of the Company to proceed with the registration).



(b)  
[Reserved]



(c)  
Registration on Form S-1.



 
(i)
The Company will use its best efforts to qualify for the registration of its
securities on Form S-1 (or any successor form). Subject to paragraph
(iii) below, Holders owning or having the right to purchase a majority of the
Registrable Securities may request on one occasion by written notice to the
Company that the Company file a Registration Statement on Form S-1 (or any
successor form) for a public offering of Registrable Securities the reasonably
anticipated aggregate price to the public of which, net of underwriting
discounts and commissions, would exceed $1,000,000. The Company shall use its
best efforts to cause such Registrable Shares to be registered for the offering
on such form and to cause such Registrable Securities to be qualified in such
jurisdictions as the Holder may reasonably request; provided, however, that the
Company shall not be required to effect more than one (1) such registration at
the request of the Holders. The Company shall prepare and file any amendments
and supplements to such registration statement and the prospectus used in
connection with such registration statement as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all the
Registrable Securities.



 
(ii) 
Notwithstanding the foregoing, the Company shall not be obligated to take any
action pursuant to this section (c) during the period starting with the date
sixty (60) days prior to the Company’s good faith estimate of the date of filing
of, and ending on a date one hundred eighty (180) days following the effective
date of, a Company-initiated Registration Statement that is subject to paragraph
(a) of this Appendix C, provided that the Company is actively employing in good
faith all reasonable effort to cause such Registration Statement to become
effective.

 
 

 
(iii) If the Company is requested to effect a Registration Statement on Form S-1
and the Company furnishes to the Holders of Registrable Securities requesting
such registration a notice certified by the President or Chief Financial Officer
of the Company stating that in the good faith judgment of the Company it would
be seriously detrimental to the Company and its stockholders for such
registration statement to be filed, the Company shall have the right to defer
such filing for a period of not more than 120 days after receipt of the request
for such registration from the Holder or Holders of Registrable Securities
requesting such registration; provided that during such time the Company may not
file a registration statement (other than a registration statement on Form S-4
or Form S-8 or a registration statement already approved by the Board) for
securities to be issued and sold for its own account or that of anyone other
than the Holder or Holders of Registrable Securities requesting such
registration.

 
 
11

--------------------------------------------------------------------------------

 
 
(d)  
Indemnification.



 
(i) 
Indemnification by the Company. The Company agrees to indemnify and hold
harmless any Holder of Registrable Securities which has included Registrable
Securities in a registration statement, its officers, directors and agents and
each Person, if any, who controls such Holder within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act from and against any and
all losses, claims, damages, liabilities and expenses (including reasonable
attorneys fees and costs of investigation) arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement or final prospectus relating to the Registrable
Securities or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or based upon any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, except insofar as such losses, claims,
damages, liabilities or expenses arise out of, or are based upon, any such
untrue statement or omission based upon information furnished in writing to
Company by the Holder of the Registrable Securities or on such Holder’s behalf
expressly for use therein; provided, that with respect to any untrue statement
or omission made in any preliminary prospectus, the indemnity agreement
contained in this paragraph shall not apply to the extent that any such loss,
claim, damage, liability or expense results from the fact that a current copy of
the prospectus was not sent or given to the person asserting any such loss,
claim, damage, liability or expense at or prior to the written confirmation of
the sale of the Registrable Securities concerned if it is determined that it was
the responsibility of the Holder of such Registrable Securities to provide such
person with a current copy of the prospectus and such current copy of the
prospectus would have cured the defect giving rise to such loss, claim, damage,
liability or expense. It is agreed that the foregoing indemnity shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
expense if such settlement is effected without the consent of the Company. The
Company also agrees to indemnify any underwriters of the Registrable Securities,
their officers and directors and each person who controls such underwriters on
substantially the same basis as that of the indemnification of the Holder of
such Registrable Securities provided in this section (d).



 
(ii) 
Indemnification by the Holder of Registrable Securities. The Holder of
Registrable Securities, to the extent it is selling Registrable Securities
(“Selling Holder”), agrees to indemnify and hold harmless the Company, its
directors and officers and each Person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the foregoing indemnity from the Company to
the Selling Holder, but only with respect to, and to the extent that,
information furnished in writing by the Selling Holder or on the Selling
Holder’s behalf expressly for use in any registration statement or final
prospectus relating to the Registrable Securities (or any amendment or
supplement thereto, or any preliminary prospectus) which contained an untrue
statement or alleged untrue statement of a material fact or omitted or allegedly
omitted to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading. It is agreed that the
foregoing indemnity shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or expense if such settlement is effected without
the consent of the Selling Holder. Notwithstanding anything to the contrary
contained herein, the liability of the Holder hereunder shall be limited to the
proportion of any such loss, claim, damage, liability or expense that is equal
to the proportion that the public offering price of the shares of Registrable
Securities sold by the Holder bears to the total public offering price of all
securities sold in such offering. The Selling Holder also agrees to indemnify
and hold harmless the underwriters on substantially the same basis of that of
the indemnification of the Company provided in the preceding subsection.



(e) Contribution. If the indemnification provided for in this Appendix C is
unavailable to the Company, the Selling Holder or the underwriters in respect of
any losses, claims, damages, liabilities, expenses or judgments referred to
herein, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities,
expenses and judgments (i) as between the Company and the Selling Holder on the
one hand and the underwriters on the other, in such proportion as is appropriate
to reflect the relative benefits received by the Company and the Selling Holder
on the one hand and the underwriters on the other from the offering of the
Registrable Securities, or if such allocation is not permitted by applicable
law, in such proportion as is appropriate to reflect not only such relative
benefits but also the relative fault of the Company and the Selling Holder on
the one hand and of the underwriters on the other in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities, expenses or judgments, as well as any other relevant equitable
considerations and (ii) as between the Company on the one hand and each Selling
Holder on the other, in such proportion as is appropriate to reflect the
relative fault of the Company and of each Selling Holder in connection with such
statements or omissions, as well as any other relevant equitable considerations.
The relative benefits received by the Company and the Selling Holder on the one
hand and the underwriters on the other shall be deemed to be in the same
proportion as the total proceeds from the offering (net of underwriting
discounts and commissions but before deducting expenses) received by the Company
and the Selling Holder bear to the total underwriting discounts and commissions
received by the underwriters, in each case as set forth in the table on the
cover page of the prospectus. The relative fault of the Company on the one hand
and of each Selling Holder on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by such party, and the party’s relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.
 
 
12

--------------------------------------------------------------------------------

 


The Company and the Holder agree that it would not be just and equitable if
contribution pursuant to this section were determined by pro rata allocation or
by any other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages, liabilities, expenses or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this section, no underwriter shall be required
to contribute any amount in excess of the amount by which the total price at
which the Registrable Securities underwritten by it and distributed to the
public were offered to the public exceeds the amount of any damages which such
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and no Selling Holder
shall be required to contribute any amount in excess of the amount by which the
total price at which the Registrable Securities of such Selling Holder were
offered to the public exceeds the amount of any damages which such Selling
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.


(f) Registration Expenses and Enforcement.


 
(i)
Registrations Rights. The Company shall bear all Registration Expenses incurred
in connection with Piggyback Registration Rights, the Demand Registration Right
and the S-1 Registration Right.



 
(ii) 
Expenses of Registrant. The Company shall pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with any listing of the securities to
be registered on a securities exchange, and the fees and expenses of any person,
including special experts, retained by the Company.



 
(iii) Enforcement of Registration Rights. Notwithstanding anything to the
contrary contained herein, the Company hereby agrees that each Holder of
Registrable Securities shall be entitled to specific performance of the
registration rights hereunder.



(g) Assignment of Registration Rights. Any of the rights of the Holders under
this Appendix C, including the right to have the Company register Registrable
Securities pursuant to this Agreement, may be assigned by each Holder to any
permitted transferee if: (i) the Holder agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company after such assignment, (ii) the Company is furnished with written notice
of (A) the name and address of such transferee or assignee, and (B) the
securities with respect to which such registration rights are being transferred
or assigned, (iii) following such transfer or assignment, the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act and applicable state securities laws, and (iv) such transfer
shall have been made in accordance with the applicable requirements of the
Warrant. The transferee, by acceptance of the transfer of any registration
rights hereunder, acknowledges that it takes such rights subject to the terms
and conditions hereof. Upon any transfer of less than all of its Registrable
Securities, the Holder retains registration rights with respect to Registrable
Securities held by it.
 
 
13

--------------------------------------------------------------------------------

 
 
Appendix D
 
FORM OF ELECTION TO EXERCISE WARRANT
 
(to be signed only on exercise of Warrant in whole or in part)
 
TO:  MAMMATECH CORPORATION
 
“Dynamic Energy Alliance Corporation”
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):
 
__________ shares of the Common Stock covered by such Warrant.
 
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of a check.
 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is
______________________________________________________________________________________________________________________
 
The undersigned acknowledges that the Shares to be issued will bear a
restrictive legend, as applicable under Federal Securities Laws. The undersigned
represents and warrants that all offers and sales by the undersigned of the
securities issuable upon exercise of the within Warrant shall be made pursuant
to registration of the Common Stock under the Securities Act of 1933, as amended
(the "Securities Act"), or pursuant to an exemption from registration under the
Securities Act.
 
Dated:___________________
 
(Signature must conform to name of holder as specified on the face of the
Warrant)
 
 
 
(Address)



 
14

--------------------------------------------------------------------------------

 